Citation Nr: 0324146	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to separate disability ratings for post-traumatic 
stress disorder (PTSD) and organic brain syndrome (OBS).


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and counselor


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from August 1969 to February 
1972, and September 1977 to November 1979.

This appeal arises from the June 1999 rating decision from 
the Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas Regional Office (RO) that granted service connection 
for post traumatic stress disorder (PTSD) and combined it 
with the veteran's service connected organic brain syndrome 
(OBS) (previously rated at 50 percent).  The new combined 
rating was increased at that time from 50 to 70 percent.  In 
addition, in that decision, a total rating based on 
individual unemployability was granted.  The veteran has 
indicated satisfaction with that rating.

In September 1998, a hearing at the RO before a local hearing 
officer was held.  In July 2000, a video teleconference 
hearing was held before the undersigned.  Transcripts of the 
hearings are of record. 

This appeal stems from the contention that the OBS and PTSD 
should be assigned separate ratings.  This was considered by 
the RO in the statement of the case and is now before the 
Board for consideration.

By decision of the Board in January 2001, it was determined 
that separate ratings were not warranted for the service 
connected psychiatric manifestations of post traumatic stress 
disorder (PTSD) and organic brain syndrome.  This decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  While the appeal was pending, the 
Office of General Counsel for VA filed an Unopposed Motion 
for Remand and Stay of Proceedings requesting that the Court 
vacate the decision by the Board and remand the case for 
additional development of the evidence and readjudication of 
the claim.  This Motion was made as a result of a change in 
the law governing the issue on appeal.  The Court granted the 
Motion in 
May 2001 and the case was returned to the Board for 
compliance with the directives that were specified by the 
Court.  

Thereafter, by decision of the Board in May 2002, it was 
determined that separate ratings were not warranted for the 
service connected psychiatric manifestations of post 
traumatic stress disorder (PTSD) and organic brain syndrome.  
This decision was appealed to the Court.  While the appeal 
was pending, the veteran's representative before the Court 
and the Office of General Counsel for VA filed a Joint Motion 
requesting that the Court vacate the decision by the Board 
and remand the case for additional development of the 
evidence and readjudication of the claim.  This Motion was 
made as a result of a change in the law governing the issue 
on appeal.  The Court granted the joint motion in April 2003 
and the case has been returned to the Board for compliance 
with the directives that were specified by the Court.  

The veteran is representing himself before VA in this appeal.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  To fully comply with the VCAA, the 
RO must assure that the provisions of this new Act are 
complied with, including the notification requirements set 
forth in the new law.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, it 
should also be indicated which of the 
parties is responsible for obtaining 
which evidence.  See Quartuccio, supra.

2.  After completion of the above, and if 
new evidence or argument is submitted, 
the RO should review the veteran's claim 
on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  If no additional 
evidence is submitted, the case may be 
returned to the Board in accordance with 
applicable procedures without an SSOC 
unless one is otherwise indicated.  The 
veteran should then be afforded an 
opportunity to respond, if a SSOC is 
issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


